Citation Nr: 0123740	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-16 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a compression fracture of the body of C5. 



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Washington, DC.  In an April 2000 decision, the 
Board granted an increased rating for the residuals of a 
compression fracture of the body of C5 from 20 to 30 percent, 
but denied a rating in excess of 30 percent for this 
disability.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims.  In an order 
dated February 2, 2001, the Court vacated the April 2000 
Board decision and granted a Joint Motion for Remand.  
Additional argument from the veteran's attorney was received 
at the Board in July 2001.  


REMAND

In the Joint Motion for Remand, the parties found fault with 
the Board's application of 38 C.F.R. §§ 4.40 and 4.45 and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  They 
referred to VAOPGPREC 9-98 to the effect that diagnostic 
codes based on limitation of motion do not "subsume" 
38 C.F.R. §§ 4.40 and 4.45 and to the possibility of 
assigning a "separate rating" for arthritis pursuant to 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In the appellant's July 2001 brief, the veteran's attorney 
claimed that the Board "misstated the law" with respect to 
the manner in which 38 C.F.R. § 4.40 and "functional loss 
due to pain" were contemplated under "limitation of 
motion" diagnostic codes.  Careful inspection of the Joint 
Motion itself, however, does not refer to any misstatements 
of law in the April 2000 Board decision.  In the brief, the 
veteran's attorney also argued that the most recent VA 
examination afforded the veteran in 1998 did not sufficiently 
address the degree to which pain associated with the 
service-connected cervical spine disability impairs 
functioning.  See DeLuca, 8 Vet. App. at 202.  It was also 
requested that the veteran be informed as to the evidence 
needed to demonstrate "severe" limitation.  Accordingly, 
upon remand the RO will be requested to schedule the veteran 
for another examination that includes an analysis of the 
degree to which pain with the service-connected cervical 
spine disability affects functioning, as well as a 
description of what constitutes "severe" limitation of 
cervical spine motion.  Thereafter, the RO will be directed 
to readjudicate the veteran's claim, to include consideration 
of the legal criteria and principles discussed in the Joint 
Motion delineated above. 

This remand will also ensure that the veteran has been 
afforded the full benefit of a significant change in the in 
the law enacted during the pendency of this appeal, namely, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) and the 
implementing VA regulations promulgated pursuant to that law 
(66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.126(a)).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing VA 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
another VA orthopedic examination to 
determine the nature and severity of his 
service-connected cervical spine 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to X-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  The examiner 
is to document in the examination report 
whether there is X-ray evidence of 
arthritis.  The cervical spine should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function affected by 
limitation of motion.  The examiner 
should also be asked to include the 
normal ranges of motion of the cervical 
spine, as well as what would constitute 
"severe" limitation of cervical spine 
motion. Additionally, the examiner is 
specifically directed to determine 
whether the cervical spine exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

2.  The RO must review the report from 
this examination and ensure that the 
information requested above is contained 
therein.  It should also ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) and the 
implementing VA regulations (see 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.126(a)) are fully complied with 
and satisfied.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
is also to provide in the SSOC the 
reasons that a separate rating for 
disability due to arthritis is not 
warranted and document consideration of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 and the 
holding in DeLuca.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This right 
includes the right to submit additional argument on remand 
regarding the application of the VCAA and the implementing VA 
regulations to this case.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.126(a)).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





